94 S.E.2d 593 (1956)
244 N.C. 621
STATE
v.
Edna Shuford DAVIS (two cases).
No. 291.
Supreme Court of North Carolina.
October 17, 1956.
*594 Atty. Gen., George B. Patton, Asst. Atty. Gen. Harry McGalliard, for the State.
Deal, Hutchins & Minor, Winston-Salem, for defendant.
PER CURIAM.
If the defendant, a Negro, has ceased telling fortunes in violation of the law, and has not engaged in abetting prostitution, since 27th May, 1955, and has not violated the law in any other respect, it is an unusual and peculiar circumstance that her home has continued to be the mecca for so many white men and white women during the hours of darkness. State v. Davis, supra.
We think the facts found by his Honor are supported by competent evidence, and are sufficient to sustain the order putting into effect the sentence imposed on 27th May, 1955, in the Municipal Court of the City of Hickory.
Affirmed.
JOHNSON, J., not sitting.